Citation Nr: 0030389	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-48 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 6, 1994, 
for an evaluation in excess of 10 percent for post-traumatic 
stress disorder (PTSD).

(The issue of whether a November 1988 Board decision, which 
denied entitlement to an evaluation in excess of 10 percent 
for PTSD, should be revised or reversed due to clear and 
unmistakable error is the subject of a separate decision of 
the Board this date.)


REPRESENTATION

Appellant represented by:	Robert E. Kelly, attorney-at-
law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1969.

This appeal initially arose from a March 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied an evaluation in excess 
of 10 percent for PTSD, and granted a temporary total 
hospitalization rating for the period from July 5, 1994 to 
September 30, 1994, pursuant to 38 C.F.R. § 4.29.  A rating 
decision in September 1996 ultimately assigned a 100 percent 
schedular evaluation for PTSD effective from June 6, 1994.  
In a decision dated in November 1998, the Board of Veterans' 
Appeals (Board) denied entitlement to an evaluation in excess 
of 10 percent for PTSD prior to June 6, 1994.

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
1999, the parties submitted a Joint Motion For Remand And To 
Stay Proceedings.  In an order dated in September 1999, the 
Court granted the joint motion, and vacated the Board 
decision which had denied the benefit sought on appeal.  A 
copy of the joint motion and the Court's Order have been 
incorporated into the veteran's claims folder.


REMAND

In an April 19, 2000 Brief in Support of Remand, the 
veteran's representative argues that the appeal reasonably 
raises a claim of entitlement to a total rating based on 
individual unemployability, due to service-connected 
disabilities.  (Also set forth are arguments concerning the 
veteran's allegation of clear and unmistakable error in a 
November 1998 Board decision, which are addressed in a 
separate decision of the Board this date.) 


The joint motion identifies two deficiencies in the Board's 
November 1998 Board decision.  First, the Board failed to 
address all available VA medical evidence, specifically a 
November 1993 VA outpatient record of psychiatric treatment 
that had not been associated with the claims file.  "[T]he 
Secretary had constructive, if not actual, knowledge of those 
items [generated by the VA]."  Bell v. Derwinski, 2 Vet. App 
611, 613 (1992).  This VA medical record is relevant to the 
issue of whether the veteran's PTSD increased in severity 
within the year preceding the filing of the claim.

The second identified deficiency is that the Board's legal 
analysis did not support its findings of fact.  The Board 
made a finding of fact that "[t]here is no evidence of 
psychiatric treatment or symptoms of PTSD between June 13, 
1993, one year prior to receipt of the veteran's claim for an 
increased evaluation for PTSD, and June 6, 1994 ... ."  In its 
legal analysis the Board found that "[t]here is no clinical 
demonstration of increased PTSD disability warranting an 
evaluation in excess of 10 percent during the period from 
June 14, 1993 to June 6, 1994 ... ."  The joint motion notes 
that on the face of the Board's decision, it is unclear as to 
which finding the Board relied on in reaching its decision.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who treated him for PTSD 
prior to June 6, 1994.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated, which have not been previously 
secured.

2.  After taking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an effective date 
earlier than June 6, 1994, for an 
evaluation in excess of 10 percent for 
PTSD, as well as adjudicate entitlement 
to a total rating based on individual 
unemployability, due to service-connected 
disability, with consideration of all 
relevant VA and non-VA medical evidence. 

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

